FILED
                    UNITED STATES COURT OF APPEALS                         FEB 08 2011

                                                                       MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                        U.S. COURT OF APPEALS




JOSE MORENO-ALVAREZ,                             No. 07-73642

              Petitioner,                        Agency No. A043-954-304

  v.
                                                 ORDER
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


Before: FERNANDEZ, SILVERMAN, and CALLAHAN, Circuit Judges.

       The panel amends the memorandum disposition filed on May 4, 2010 as

follows: delete the concluding sentence that reads, “Accordingly the petition for

review is hereby GRANTED” and insert the following, “Accordingly the petition

for review is hereby GRANTED and the case is REMANDED for any further

proceedings consistent with this disposition.”

       With that change, Judges Fernandez and Callahan vote to deny the Petition

for Panel Pehearing and Judge Silverman votes to grant the petition. The Petition

for Panel Rehearing is DENIED. No further petitions will be entertained.